DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, 7-9, 14-15 and 17-20, drawn to a thermal barrier composite material.
Group II, claims 23-26, 29-30 and 33, drawn to a thermal barrier composite material.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I to II lack unity of invention because even though the inventions of these groups require the technical feature of a thermal barrier composite material comprising: a porous core layer; a flame retardant layer; and a radiant layer between the porous core layer and the flame retardant layer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mallette (US 2015/0004384) taken in view of evidence by Fabric structures (IFAI).
The examiner has provided the non-patent literature document, IFAI. The citation of prior art refers to the provided document. 
Mallette discloses a layered insulation apparatus ([0011]) (corresponding to a thermal barrier composite material). The layered insulation is a multi-layered insulation made of a top outside moisture barrier layer, this is followed by a flame retardant cloth layer, then an aluminum metal layer, then a spacer (polyester scrim), then another aluminum metal layer, then another then another flame retardant cloth layer and, finally, a bottom outside moisture barrier layer ([0030]) (corresponding to a core layer; a flame retardant layer; and a radiant layer between the core layer and the flame retardant layer). 
The metal layers reflect up to 95% of radiant heat ([0071]) (corresponding to radiant layer). The spacer is a polyester scrim ([0030]), a polyester scrim is a woven or knitted polyester mesh and mesh is a porous fabric with spaces between its yarns as evidence by IFAI (Polyesters, p. 1; Meshes, netting and film p. 4), therefore it is clear the spacer is porous (corresponding to a porous core layer).
	Therefore, since the limitations fail to define a contribution over Mallette, they failed to constitute a special technical feature and hence there is lack of unity between the cited claims. 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Category A
(i) the porous core layer is a nonwoven material selected from a nonwoven mat, a nonwoven fabric or a nonwoven felt and wherein the nonwoven material is one of a glass fiber nonwoven material, a silicate fiber insulation, or an organic nonwoven material.
(ii) the porous core layer is a volume compliant material selected from a closed cell foam sheet and an open cell foam sheet.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-2, 7-9, 14-15, 17-20, 23-26, 29-30 and 33.
Claim 3, species (i) and claim 4, species (ii) lack unity of invention because the groups do not share the same or corresponding technical feature.
NOTE: If Applicant elects Group I, Applicant must also elect one of the species from the Category A.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784